DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         











                NO. 12-06-00047-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
BILLY
JOE MOORE,           §          APPEAL FROM THE 241ST
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Appellant has filed a motion to dismiss this appeal.  The motion is signed by Appellant and his
counsel.  No decision having been
delivered by this Court, the motion is granted, and the appeal is dismissed in
accordance with Texas Rule of Appellate Procedure 42.2.
Opinion
delivered March 8, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
(DO NOT PUBLISH)














 
 
 
 
 

[1] 
COURT OF APPEALS
TWELFTH COURT OF APPEALS DISTRICT OF
TEXAS
JUDGMENT
 
MARCH 8, 2006
 
NO. 12-06-00047-CR
 
BILLY JOE MOORE,
Appellant
V.
THE STATE OF TEXAS,
Appellee
 


















 
 

  Appeal from the
241st Judicial District Court
 
of Smith County, Texas. (Tr. Ct. No. 241-1779-04)
 


















 
 
 

                                    THIS CAUSE
came on to be heard on the motion of the Appellant to dismiss the appeal
herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the appeal be Dismissed,
and that this decision be certified to the court below for observance.
                                    By
per curiam opinion.
              Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.





 [1]J.22         CRIM DISMISS - NOA WITHDRAWN - ISSUE
MANDATE IMMEDIATELY
 
             Do not use for Indigent Appellant
- Appellant pays costs